Apr 18 2013, 9:01 am

FOR PUBLICATION

ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

ROBERT S. RIFKIN                                  MICHAEL L. EINTERZ, JR.
Maurer Rifkin & Hill, P.C.                        Einterz & Einterz
Carmel, Indiana                                   Zionsville, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

WILLIAM WRESSELL,                                 )
                                                  )
       Appellant/Cross-Appellee/Plaintiff,        )
                                                  )
              vs.                                 )      No. 06A01-1301-PL-5
                                                  )
R.L. TURNER CORPORATION,                          )
                                                  )
       Appellee/Cross-Appellant/Defendant.        )


                     APPEAL FROM THE BOONE SUPERIOR COURT
                        The Honorable Matthew C. Kincaid, Judge
                             Cause No. 06D01-1201-PL-11



                                        April 18, 2013

                             OPINION – FOR PUBLICATION

BRADFORD, Judge.
       Between September 15, 2009, and June 20, 2010, William Wressell was employed by

R.L. Turner Corporation (“RLTC”) as a concrete foreman and worked on two of RLTC’s

construction projects. Both projects were public works projects subject to the Indiana

Common Construction Wage Act (“CCWA”), and Wressell was classified and paid as a

skilled cement mason pursuant to the CCWA. Wressell eventually brought suit against

RLTC, claiming that he was significantly underpaid by RLTC for his work. The trial

court granted summary judgment in favor of RLTC, and Wressell now appeals. Wressell

argues that the trial court erred in granting summary judgment because the designated

evidence shows that much of the work he did for RLTC was that of either a skilled

carpenter or a skilled laborer, work that, overall, entitled him to a higher wage and higher

fringe benefits. RLTC responds to these arguments and cross-appeals, contending that

Wressell has flagrantly disregarded the Indiana Rules of Appellate Procedure such that it

is entitled to an award of attorney’s fees. Concluding that the trial court erred in entering

summary judgment in favor of RLTC, we reverse the judgment of the trial court and

remand for further proceedings. We further conclude that RLTC is not entitled to an

award of attorney’s fees.

                       FACTS AND PROCEDURAL HISTORY

       Between September 15, 2009, and June 20, 2010, RLTC employed Wressell as a

skilled cement mason. Wressell worked on two projects for RLTC, the Gatewood wing

of the Mechanical Engineering Building at Purdue University (“the Gatewood Project”)

and the Informatics and Classroom Addition at Indiana University (“the Informatics

Project”).
                                             2
       Wressell worked 677 hours on the Gatewood Project, a project whose common

construction wage scale provided that a skilled cement mason was to be paid an hourly

wage of $24.25 and fringe benefits of $10.68 per hour. All told, a skilled cement mason

would have been entitled to be paid a total of $23,647.61 for working 677 hours on the

Gatewood project. RLTC paid Wressell wages of $18,344.98 and fringe benefits of

$6514.42 for his work on the Gatewood Project, a total of $24,859.40.          A skilled

carpenter working on the Gatewood Project would have been entitled to an hourly wage

of $24.90 and fringe benefits of $12.80 per hour. A skilled laborer working on the

Gatewood Project would have been entitled to an hourly wage of $21.08 and fringe

benefits of $9.78 per hour.

       Wressell worked 452.5 hours on the Informatics Project, a project whose common

construction wage scale provides that a skilled cement mason was to be paid an hourly

wage of $21.75 and fringe benefits of $8.52 per hour. All told, a skilled cement mason

would have been entitled to be paid a total of $13,697.18 for working 452.5 hours on the

Informatics Project. RLTC paid Wressell wages of $12,044.50 and fringe benefits of

$3481.07 for his work on the Informatics Project, a total of $15,525.57. A skilled

carpenter working on the Informatics Project would have been entitled to an hourly wage

of $26.58 and fringe benefits of $12.02 per hour. A skilled laborer working on the

Informatics Project would have been entitled to an hourly wage of $21.58 and fringe

benefits of $10.39 per hour.

       RLTC made several other payments on Wressell’s behalf that it credited against its

fringe benefit obligations to him. Specifically, RLTC paid (1) $268.80 to a benefit
                                          3
consultant to provide employees with claims assistance, if needed; (2) $128.70 to a

pension plan; (3) a $1397.00 assessment charged to Wressell to recover a portion of

fringe benefits paid by RLTC on his behalf; (4) $245.25 for mandatory first aid and CPR

training; (5) $225.00 for materials used in training; (6) $1352.00 paid to reimburse

Wressell for gasoline used in driving to and from the Projects; and (7) a $1260

assessment charged to Wressell to pay RLTC to administer his benefits.

      On or about October 10, 2010, Wressell filed common construction wage

complaints with the Indiana Department of Labor (“IDOL”), claiming that RLTC

“switched pay rate in middle of job [and/or] never agreed upon rate” for the Gatewood

and Informatics Projects. Appellant’s App. pp. 31, 33. Although the IDOL opened

investigations into Wressell’s complaints, it did not resolve them, “primarily because

[RLTC] either failed or refused to cooperate in the investigations and refused to produce

the records necessary for [IDOL] to determine whether [RLTC] paid wages in accordance

with the [CCWA].”      Appellant’s App. p. 35. On December 29, 2011, the Indiana

Attorney General’s office authorized Wressell to pursue his claims in court. On January

5, 2012, Wressell sued RLTC, contending that he had been underpaid for his work on the

Gatewood and Informatics Projects.

      On June 29, 2012, RLTC filed a motion for summary judgment, alleging that there

existed no genuine issue of material fact regarding whether Wressell had been paid the

wages and fringe benefits to which he was entitled. Inter alia, RLTC designated an

affidavit from its Chief Financial Officer (“CFO”) James Gann, in which he averred that

the wages and fringe benefits paid to Wressell for his work on the Gatewood and
                                       4
Informatics Projects were in compliance with the common construction wage scale in

place for each project.

       On August 27, 2012, Wressell filed a response to RLTC’s summary judgment

motion and cross-moved for summary judgment. The basis of Wressell’s motion was his

contention that much of the work he performed on the Gatewood and Informatics

Projects was actually as a carpenter or laborer, work for which, overall, he was entitled to

be paid more. Wressell also contended that many of RLTC’s payments credited against

its fringe benefit obligation to him were, in fact, not for fringe benefits.

       Wressell designated his affidavit, in which he averred that he “provided work as a

skilled carpenter [to RLTC] handling all materials necessary to prepare and dismantle

forms for pouring concrete.” Appellant’s App. p. 204. For the Gatewood Project,

Wressell averred that, of 677 hours worked, 424 regular and 15 overtime hours were as a

carpenter, 219 regular and 7 overtime hours were as a cement mason, and 11 regular and

0.5 overtime hours were as a laborer. For the Informatics Project, Wressell averred that,

of 452.5 hours worked, 320 regular and 21.5 overtime hours were as a carpenter, 109

regular hours were as a cement mason, and 2 regular hours were as a laborer.

       Wressell also averred to the following:

               15.    The distance between [RLTC]’s Zionsville office and the
       Gatewood [Project] is in excess of 50 miles (100 miles round trip). The
       distance between [RLTC]’s Zionsville office and the [Informatics Project]
       is in excess of 70 miles (140 miles round trip).
               16.    When I worked at the Gatewood and Informatics Projects, I
       paid an average of $2.66 per gallon to fuel my pick-up truck, and it cost me
       in excess of $17.00 a day in gas to drive to and from the Gatewood Project
       … and in excess of $24.00 per day to drive to and from the Informatics
       Project[.]
                                             5
               17.   [RLTC] paid me $2.00 per hour to apply to the cost of gas for
       my truck for each hour I worked at the Gatewood Project …; accordingly,
       if I worked 8 hours … I was given $16.00 to cover gas. If I worked less
       than 8 hours, the amount I was given for gas was reduced accordingly.
       [RLTC] gave me no money for gas to drive the 140 miles to and from
       Bloomington, Indiana for the days I worked on the Informatics Project.
               18.   I was not required by [RLTC] to document the miles I drove
       each day to the common construction wage worksites and [RLTC] did not
       treat the gas payments to me as taxable fringe benefits or report the gas
       payments as income to the IRS. [RLTC] did not provide transportation for
       me to and from its out-of-town worksites.
               19.   I spent more than the $1,352.00 [RLTC] gave me in gas
       money to drive to [RLTC]’s work sites in Lafayette, Indiana and
       Bloomington, Indiana.
               20.   [RLTC] did not provide me with a pension or pension benefit,
       and [RLTC] did not contribute any money to a pension for me.

Appellant’s App. pp. 205-06.

       Wressell also designated an affidavit from Monte Moorhead, in which Moorhead

averred, inter alia, that

               3.     I have been employed as a Field Auditor with the Indiana
       Department of Labor, Wage and Hour Division (IDOL) since 2009. Prior
       to my employment with the IDOL, I spent 15 years in corporate accounting
       as a controller for a manufacturing/service company and an additional 9
       years of professional employment with two CPA firms as a staff
       accountant.
               4.     As a field auditor, I audit the pay practices of Indiana
       employers who are required to comply with [the CCWA].
               5.     Under audit guidelines established by IDOL, an employee
       working on [a] common construction wage project must be paid for the
       specific duties and tasks he performs and in accord with the common
       construction wage job classification into which those fall.
               6.     An employee who does the work of a carpenter must be paid
       the common construction wage (CCW) established for the job classification
       of a carpenter even if the employee is given a different job title by his
       employer.…
               7.     Employees may work in more than one job classification on a
       project. If they do, the work performed in each job classification is treated
       separately for the purposes of an IDOL audit. An employee’s job
       classification depends on the specific tasks the employee performs.
                                             6
              8.      To the extent an employee is engaged in planning, laying out,
       building and dismantling forms used in shaping, pouring and curing
       concrete, or in building scaffolding and weather proofing protection used in
       concrete work, the employee is doing the work of a form or rough
       carpenter, and his work falls under the job classification of carpenter.

Appellant’s App. pp. 209-10.

       Moorhead also averred that

       [t]he IDOL relies, in part, on O*Net, an internet service, for guidance in
       classifying the work of employees on common construction wage jobs.
       O*Net replaces the Directory of Occupational Titles [(“the Directory”)]
       formerly published by the U.S. Department of Labor. The Directory …
       described in detail the duties of various job classifications. The U.S.
       Department of Labor as well as other governmental agencies and employers
       now use O*Net for job classification.

Appellant’s App. p. 210.

       Wressell designated the Directory descriptions for “carpenter, rough[,]” “form

builder[,]” and “cement mason” and the O*Net summary reports for “Rough Carpenters”

and “Cement Masons and Concrete Finishers.” Appellant’s App. pp. 214, 215, 223, 226,

228. The Directory description for rough carpenter reads, in part, “Builds rough wooden

structures, such as concrete forms[.]”       Appellant’s App. p. 214.       The Directory

description for form builder lists an alternate job title as “carpenter, form” and reads, in

part, “Constructs built-in-place or prefabricated wooden forms, according to

specifications, for molding concrete structures[.]”      Appellant’s App. p. 223.       The

Directory description for cement mason reads, in part, “May direct subgrade work,

mixing of concrete, and setting of forms.” Appellant’s App. p. 226.

       The O*Net summary report for rough carpenters reads, in part, “Build rough

wooden structures, such as concrete forms, scaffolds, tunnel, bridge, or sewer supports,
                                          7
billboard signs, and temporary frame shelters, according to sketches, blueprints, or oral

instructions.” Appellant’s App. p. 215. The O*Net summary report for cement masons

and concrete finishers reads, in part, “Set the forms that hold concrete to the desired pitch

and depth, and align them.” Appellant’s App. p. 228. None of the job descriptions

Wressell designated indicate the list of tasks associated with that particular job is

exhaustive.

       Finally, regarding fringe benefits, Moorhead averred the following:

               12.    Employer expenses that are a part of its regular administrative
       overhead costs of doing business, or that are primarily for the benefit of the
       employer, are not treated by the IDOL as employee fringe benefits.
       Expenses that are paid by a company to operate its business and to achieve
       increases in productivity and profit are not considered fringe benefits where
       the expenses are not a direct cash payment or other direct benefit to the
       employee; consequently, even if an employee gets an incidental benefit, the
       cost is not treated as a fringe benefit.
               13.    When an employee is required to undergo employer
       mandated training, and the training is given at the discretion and the control
       of the employer, the IDOL would not allow the employer to claim a fringe
       benefit allocation or credit for the training, nor is the employer entitled to
       claim as a fringe benefit the cost it pays to provide books or materials to its
       employees for the training.
               14.    As an example, if a company requires an employee to take
       first aid or CPR training, its cost for providing such training would not be
       considered by the IDOL as a fringe benefit to the employee because the
       training was required by the Company and the employee was under the
       direction and control of the employer.
               15.    If the employer has a pension plan, but an employee does not
       participate in the plan, and the employer does not make any contributions
       on the employee’s behalf, then the employer’s expenses for the pension
       plan are not credited by the IDOL as a fringe benefit to the employee.
               16.    If an employer pays the cost of providing a benefit plan, but
       an employee chooses not to elect to participate in the plan, the IDOL would
       not allow the employer to claim a fringe benefit credit for its expenses.
               17.    The IDOL does not consider an employer’s administrative
       costs to provide benefits to employees as a fringe benefit. It makes no

                                             8
      difference whether the employer pays a third party to administer the
      benefits or administers the benefits in-house.
             18.    If employees are given a fixed dollar amount per hour to
      reimburse them for having to spend their own money on gas to drive to and
      from a company’s principal office to remote construction sites, and the
      money paid is not reported by the employer to the IRS as income to the
      employee, then the IDOL does not consider the money paid to the
      employee to be a fringe benefit.

Appellant’s App. pp. 211-12.

      On September 20, 2012, RLTC responded to Wressell’s cross-motion for

summary judgment and moved to strike paragraphs 6 and 12 through 18 of Moorhead’s

affidavit. In its response, RLTC also designated the O*Net summary report for cement

masons and concrete finishers. On December 10, 2012, the trial court entered summary

judgment in favor or RLTC and granted RLTC’s motion to strike paragraphs 12 through

18 of Moorhead’s affidavit. Regarding Moorhead’s affidavit, the trial court found the

following:

             9.     Monte Moorhead avers that some of what Gann avers are
      fringe benefits would not be so regarded by the U.S. Department of Labor.
      The same are irrelevant and are legal conclusions. The Court should and
      does disregard paragraphs 12-18 and the same are now STRICKEN. Monte
      Moorhead is not controlling legal authority on what wages are under the
      CCWA.

Appellant’s App. p. 291.

      The trial court also found that

             12.   There is no dispute that all work Wressell performed and for
      which he was paid is for work customarily performed by a skilled cement
      mason. There is no evidence that Wressell did work other than that which a
      skilled cement mason would do.



                                          9
Appellant’s App. p. 291. The trial court concluded that “as a matter of law based on the

facts as designated here…, Wressell cannot challenge RLTC’s classification of his

employment on the two projects as a cement mason[,]” and entered summary judgment in

favor of RLTC.

                            DISCUSSION AND DECISION

                                   Direct Appeal Issues

                 I. Whether the Trial Court Abused its Discretion in
                     Striking Portions of Moorhead’s Affidavit

       Wressell contends that the trial court abused its discretion in striking paragraphs

12 through 18 of Moorhead’s affidavit, which, as related above, deal with how IDOL

determines whether a payment qualifies as a fringe benefit pursuant to the CCWA and

detail some practical applications. “A trial court’s ruling on a motion to strike a summary

judgment affidavit is reviewed for an abuse of discretion.” Jackson v. Trancik, 953

N.E.2d 1087, 1090 (Ind. Ct. App. 2011) (citing Kroger Co. v. Plonski, 930 N.E.2d 1, 5

(Ind. 2010)). “We will reverse only if the trial court’s decision is ‘clearly erroneous and

against the logic and effect of the facts and circumstances before the court.’” Id. at 1090-

91 (quoting Indpls. Podiatry, P.C. v. Efroymson, 720 N.E.2d 376, 383 (Ind. Ct. App.

1999)).

       The trial court struck portions of Moorhead’s affidavit on the basis that they were

irrelevant and contained legal conclusions. We find both of these conclusions to be

clearly erroneous. The question that must be answered is whether various payments

made by RLTC directly to Wressell or on his behalf constitute fringe benefits. In Union

                                            10
Township School Corp. v. State ex rel. Joyce, 706 N.E.2d 183 (Ind. Ct. App. 1996), trans.

denied, we concluded that, for purposes of the CCWA, “wages” included fringe benefits

and adopted the following definition for wages:

       Every form of remuneration payable for a given period to an individual for
       personal services, including salaries, commissions, vacation pay, dismissal
       wages, bonuses and reasonable value of board, rent, housing, lodging,
       payments in kind, tips, and any other similar advantage received from the
       individual’s employer or directly with respect to work for him.
       [The] term should be broadly defined and includes not only periodic
       monetary earnings but all compensation for services rendered without
       regard to the manner in which such compensation is computed.

Id. at 191 (quoting BLACK’S LAW DICTIONARY 1579 (6th ed. 1990); brackets in Union

Twp. Sch. Corp.). Inter alia, it is clear that, in order for something to be a fringe benefit

(a subset of wages), it has to benefit the employee. It follows that a payment or other

advantage that benefits the employer would not be a fringe benefit, which is the premise

underlying Wressell’s argument on this point.

       The paragraphs in question are unquestionably relevant. “‘Relevant evidence’

means evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it

would be without the evidence.” Ind. Evidence Rule 401. Paragraphs 12 through 18 of

Moorhead’s affidavit relate to IDOL’s general policy regarding how it defines fringe

benefits and then detail how that policy is applied in certain situations, situations that all

occurred in this case. Whether IDOL considers a certain type of payment to be a fringe

benefit strikes us as evidence that would be quite helpful to the factfinder in

characterizing that payment, and therefore relevant.

                                             11
       We must also conclude that the trial court’s conclusion that the paragraphs

contained legal conclusions is clearly erroneous. “Witnesses may not testify to opinions

concerning intent, guilt, or innocence in a criminal case; the truth or falsity of allegations;

whether a witness has testified truthfully; or legal conclusions.” Evid. R. 704(b). We

conclude that Moorhead’s averments regarding IDOL policy and whether IDOL treats

certain types of payments as fringe benefits do not constitute legal conclusions. At most,

they are statements regarding administrative practices and policy, and nowhere in them is

there any suggestion that they are somehow binding on the factfinder or that a particular

result in Wressell’s case is required by law. In other words, they contain no legal

conclusion that certain payments made by RLTC to, or on behalf of, Wressell were not

for fringe benefits under Indiana law.       We conclude that the trial court abused its

discretion in striking paragraphs 12 through 18 of Moorhead’s affidavit.

        II. Whether the Trial Court Erred in Granting Summary Judgment

                                    Standard of Review

       When reviewing the grant or denial of a summary judgment motion, we apply the

same standard as the trial court. Merchs. Nat’l Bank v. Simrell’s Sports Bar & Grill, Inc.,

741 N.E.2d 383, 386 (Ind. Ct. App. 2000). Summary judgment is appropriate only where

the evidence shows that there is no genuine issue of material fact and the moving party is

entitled to a judgment as a matter of law. Id.; Ind. Trial Rule 56(C). All facts and

reasonable inferences drawn from those facts are construed in favor of the nonmoving

party. Id. To prevail on a motion for summary judgment, a party must demonstrate that

the undisputed material facts negate at least one element of the other party’s claim. Id.
                                            12
Once the moving party has met this burden with a prima facie showing, the burden shifts

to the nonmoving party to establish that a genuine issue does in fact exist. Id. The party

appealing the summary judgment bears the burden of persuading us that the trial court

erred. Id.

                            A. Wressell’s Job Classification

       Both parties contend that the designated evidence fails to give rise to a genuine

issue of material fact regarding Wressell’s job classification and that summary judgment

in their respective favors is therefore warranted. We disagree with both parties. The

O*Net summary report for rough carpenters reads, in part, “Build rough wooden

structures, such as concrete forms,” Appellant’s App. p. 215, while the O*Net summary

report for cement masons and concrete finishers reads, in part, “Set the forms that hold

concrete to the desired pitch and depth, and align them.” Appellant’s App. p. 228. While

building wooden concrete forms is certainly consistent with the summary report for rough

carpenter, it is just as consistent with the summary report for cement masons and concrete

finishers. Just because one “sets” a concrete form does not exclude the possibility that

that person also built the form, and, as already noted, the list of tasks in the relevant

O*Net summary reports is non-exhaustive.        It seems obvious that there would be

considerable overlap between job classifications on any CCWA job site, with some tasks,

such as clean-up or tool maintenance, being common to almost all, if not all, job

classifications. In other words, there is no designated evidence to suggest that a cement

mason is instantly transformed into a carpenter simply because he may perform a task

that a carpenter also performs.
                                           13
        Moreover, RLTC designated evidence from CFO Gann that the wages paid to

Wressell for his work on the Gatewood and Informatics Projects were in compliance with

the CCWA. One inescapable inference to be drawn from CFO Gann’s averment is that

Wressell was correctly designated as a skilled cement mason the entire time he worked

for RLTC; Wressell does not dispute that he was paid the proper wage for any particular

job classification, arguing only that he was improperly classified. For his part, Wressell

designated evidence that, pursuant to the CCWA, a person performing particular work

was entitled to be paid for that work, regardless of job designation, and that much of

Wressell’s work for RLTC was as a skilled carpenter or skilled laborer, not a skilled

cement mason. We conclude that this designated evidence generates a genuine issue of

material fact regarding whether some of Wressell’s work for RLTC was as a skilled

carpenter or skilled laborer. We therefore reverse the trial court’s grant of summary

judgment on this question and remand for trial on the questions of whether some of the

work Wressell did for RLTC was as a skilled carpenter or skilled laborer and, if so, how

much.

                                   B. Fringe Benefits

        Wressell contends that the designated evidence generates a genuine issue of

material fact as to whether he was paid sufficiently for fringe benefits. More specifically,

Wressell contends that RLTC improperly credited certain payments against its fringe

benefit obligation to him. We conclude that a genuine issue of material fact exists on this

question as well. RLTC designated evidence from CFO Gann that the fringe benefits

paid to Wressell for his work on the Gatewood and Informatics Projects were in
                                      14
compliance with the CCWA. Wressell designated evidence of seven payments RLTC

made to him, or on his behalf, that RLTC considered to be for fringe benefits. Wressell

designated additional evidence tending to show that those payments were of a type that

did not, in fact, qualify as being for fringe benefits. The trial court erred in entering

summary judgment in favor of RLTC on this point. We remand for trial on whether

RLTC properly paid Wressell for fringe benefits.

                                   Cross-Appeal Issue

             III. Whether RLTC Is Entitled to Appellate Attorney’s Fees

       RLTC requests that we award it appellate attorney’s fees pursuant to Indiana

Appellate Rule 66(E), which provides, in part, “The Court may assess damages if an

appeal … is frivolous or in bad faith. Damages shall be in the Court’s discretion and may

include attorney’s fees.”

               Our discretion to award attorney fees under Indiana Appellate Rule
       66(E) is limited, however, to instances when an appeal is permeated with
       meritlessness, bad faith, frivolity, harassment, vexatiousness, or purpose of
       delay. Orr v. Turco Mfg. Co., Inc., 512 N.E.2d 151, 152 (Ind. 1987).
       Additionally, while Indiana Appellate Rule 66(E) provides this Court with
       discretionary authority to award damages on appeal, we must use extreme
       restraint when exercising this power because of the potential chilling effect
       upon the exercise of the right to appeal. Tioga Pines Living Ctr., Inc. v.
       Indiana Family and Social Svcs. Admin., 760 N.E.2d 1080, 1087 (Ind. Ct.
       App. 2001), trans. denied.
               Indiana appellate courts have formally categorized claims for
       appellate attorney fees into “substantive” and “procedural” bad faith claims.
       Boczar v. Meridian Street Found., 749 N.E.2d 87, 95 (Ind. Ct. App. 2001).
       To prevail on a substantive bad faith claim, the party must show that the
       appellant’s contentions and arguments are utterly devoid of all plausibility.
       Id. Procedural bad faith, on the other hand, occurs when a party flagrantly
       disregards the form and content requirements of the rules of appellate
       procedure, omits and misstates relevant facts appearing in the record, and
       files briefs written in a manner calculated to require the maximum
                                              15
       expenditure of time both by the opposing party and the reviewing court. Id.
       Even if the appellant’s conduct falls short of that which is “deliberate or by
       design,” procedural bad faith can still be found. Id. Finally, we note that
       even pro se litigants are liable for attorney’s fees when they disregard the
       rules of procedure in bad faith. Srivastava, 779 N.E.2d at 61; see also
       Watson v. Thibodeau, 559 N.E.2d 1205, 1211 (Ind. Ct. App. 1990) (stating
       that the court could “cut [the pro se litigants] no slack simply because
       [they] have no formal legal training.”).

Thacker v. Wentzel, 797 N.E.2d 342, 346-47 (Ind. Ct. App. 2003).

       RLTC contends that Wressell committed procedural bad faith by improperly

arguing the fringe benefit issue. RLTC notes that while Wressell devotes a large portion

of his fact pattern to the issue of fringe benefits, he does not specifically make an

argument regarding fringe benefits framed in a summary judgment context. While this is

technically true, Wressell does make an argument regarding the striking of portions of

Moorhead’s affidavit which related to the fringe benefits issue and had no connection

with the job classification issues, which we consider sufficient to address the fringe

benefits issue on the merits. Suffice it to say that we found Wressell’s submissions more

than adequate to aid our review of the issues raised in this case, and we find nothing in

either Wressell’s Appellant’s Brief or Reply Brief to warrant a conclusion of procedural

bad faith.   We decline RLTC’s request to remand for the calculation of appellate

attorney’s fees.

       The judgment of the trial court is reversed and remanded for further proceedings.

RILEY, J., and BROWN, J., concur.




                                            16